                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JOHN R. PITTS, Jr., M-13166,                        )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )
                                                     )   Case No. 18-cv-01781-SMY-RJD
 JACQUELINE LASHBROOK,                               )
 WEXFORD HEALTH SOURCES, INC.,                       )
 MOHAMMED SIDDIQUI,                                  )
 DR. CALDWELL,                                       )
 and NURSE REEVA,                                    )
                                                     )
                Defendants.                          )

                               MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter is now before the Court for consideration of Plaintiff John Pitts, Jr.’s request

to reinstate a Monell claim against Wexford Health Sources, Inc. (Docs. 15 and 26). This action

involves a single Eighth Amendment claim of deliberate indifference to Plaintiff’s rectal pain and

hemorrhoids at Menard Correctional Center (“Count 1”). Plaintiff filed a Complaint on October

2, 2018. (Doc. 1). The Court entered a Screening Order on October 5, 2018, allowing Count 1 to

proceed against all of the named defendants, except Wexford. (Doc. 6).

       Plaintiff’s claim against Wexford, a private medical corporation, hinged largely on a theory

of respondeat superior liability, which is not recognized under 42 U.S.C. § 1983. Gaston v. Ghosh,

et al., -- F.3d --, 2019 WL 1467118 (7th Cir. Apr. 3, 2019) (citing Ashcroft v. Iqbal, 556 U.S. 662,

676–77 (2009); Monell v. New York City Dept. of Soc. Servs., 436 U.S. 658, 691–94 (1978)).

Plaintiff also relied on what, at first pass, appeared to be a conclusory assertion regarding

Wexford’s policy of denying requests for cancer screening and delaying referrals to specialists.

Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009) (quoting Iqbal, 556 U.S. at 679) (the court “need


                                                 1
not accept as true ‘legal conclusions[, or t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.’”). Plaintiff did not allege that Wexford actually denied

his request for screening or treatment prior to suit; he asserted that Doctor Siddiqui agreed to

request cancer screening on his behalf but expected Wexford to deny the request. (Doc. 1, p. 7).

Plaintiff’s claim against Wexford was thus dismissed without prejudice as being speculative and

anticipatory in nature. (Doc. 6, pp. 4, 6).

       Plaintiff filed a “Memorandum of Law in Support of Monell Claim” on October 22, 2018

(Doc. 15) and a Monell Claim Motion on December 13, 2018 (Doc. 26). In both, Plaintiff

challenges the dismissal of Count 1 against Wexford, claiming that Wexford did in fact deny his

request for cancer screening (i.e., a colonoscopy) in June 2018. (Doc. 15, p. 4). Plaintiff also

asserts that Wexford subsequently denied his request for a gastrointestinal evaluation in November

2018, a month after he filed suit. (Doc. 26, p. 4). He provided a copy of the written denial. (Id.

at p. 7). Defendants oppose Plaintiff’s motions to reinstate Count 1 against Wexford in form and

substance. (Docs. 28 and 29).

                                              Discussion

       The form of both filings leaves much to be desired – their titles alone are confusing. But

pro se filings are construed liberally. Terry v. Spencer, 888 F.3d 890, 893 (7th Cir. 2018) (citing

Obriecht v. Raemisch, 517 F.3d 489, 493 (7th Cir. 2008)). And, in substance, Docs. 15 and 26

clearly seek relief from the non-final Screening Order entered on October 5, 2018. Thus, the Court

has authority to consider both under Rule 54(b) of the Federal Rules of Civil Procedure, which

authorizes the Court to revise “any order or other decision, however designated, that adjudicates

fewer than all the claims or the rights and liabilities of fewer than all the parties . . . at any time




                                                  2
before the entry of . . . judgment.” See FED. R. CIV. P. 54(b); Terry, 888 F.3d at 893 (citations

omitted).

        Upon review of this matter, the Court concludes that it erred when dismissing Count 1

against Wexford. While there are no allegations in the statement of claim that indicate Wexford

actually denied Plaintiff’s request for cancer screening or a referral before he filed suit (Doc. 1,

pp. 1-23), the exhibits do include a single record of this decision. (See Doc. 1-1, p. 37). According

to this exhibit, Wexford denied Plaintiff’s request for a colonoscopy in June 2018. (Id.). As such,

Plaintiff’s claim against Wexford is not speculative or anticipatory. Further, the exhibit and

allegations together suggest that a Wexford policy or practice (e.g., its failure to train staff, its

routine denial of cancer screening requests, and/or its habitual delay of referrals to specialists) may

have caused the constitutional deprivation at issue. Therefore, Count 1 will be reinstated against

Wexford.

        Plaintiff also includes a new request for preliminary injunctive relief in both motions.1

(Doc. 15, pp. 4-5; Doc. 26, pp. 5-7). Specifically, he seeks a referral to a specialist for treatment

of rectal pain and hemorrhoids, based on additional information included with his motions (See,

e.g., Doc. 26, p. 7) (November 2018 denial of Plaintiff’s request for a gastrointestinal evaluation).

In the Screening Order, Plaintiff was instructed to file a separate Motion for Temporary

Restraining Order and/or Preliminary Injunction pursuant to Rule 65(a) or (b) of the Federal Rules




1
  Although he included a request for “immediate” relief in the Complaint, that request was quite different
from Plaintiff’s request for preliminary injunctive relief in his Monell motions. The Court construes both
requests as new motions for preliminary injunctive relief. In the Complaint, Plaintiff sought an immediate
prison transfer to Stateville, placement in a single cell, and an order prohibiting his transfer from that
facility. (Doc. 1, p. 11) He also requested a post-transfer referral to an outside “hemorrhoid (rectal)
specialist.” (Id.). The reason for the request was his “fear that there will be threats and intimidation or
retaliation from Warden Lashbrook and her staff.” (Id.). The Court considered and denied these requests
at screening, and Plaintiff has not asked the Court to revisit its initial decision. (Doc. 6, pp. 4-5). He instead
offers new reasons interim relief may be necessary.

                                                        3
of Civil Procedure, if he was seeking interim relief. (Doc. 6, pp. 4-5). His failure to do so,

however, does not warrant denial of his request for relief at this time. Instead, the Clerk of Court

will be directed to separately docket this request as a Motion for Preliminary Injunction. If Plaintiff

wishes to pursue the Motion, he must file a “Brief in Support of Motion for Preliminary Injunction”

within thirty (30) days. 2 He should identify the exact relief he seeks, the reasons for his request,

and the facts that support it in the Brief. Failure to do so will result in dismissal of the motion.

                                              Disposition

        IT IS ORDERED that Plaintiff’s request for reinstatement of COUNT 1 against

Defendant WEXFORD HEALTH SOURCES, INC. in the Memorandum of Law in Support of

Monell Claim (Doc. 15) and Monell Claim Motion (Doc. 26) is GRANTED pursuant to Rule 54(b)

of the Federal Rules of Civil Procedure.

        IT IS ORDERED that the portion of the Memorandum and Order Referring Case (Doc. 6,

pp. 4, 6) which dismisses COUNT 1 against Defendant WEXFORD HEALTH SOURCES,

INC. is VACATED.

        IT IS ORDERED that Defendants’ Motion to Strike Docs. 15 and 26 (Doc. 28) and

Response in Opposition (Doc. 29) are DENIED.

        As to COUNT 1, the Clerk of Court shall prepare for Defendant WEXFORD HEALTH

SOURCES, INC.: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons),

and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms,

a copy of the Complaint (Doc. 1), the Order Referring Case (Doc. 6), and this Memorandum and

Order to Defendant’s place of employment as identified by Plaintiff. If Defendant fails to sign and



2
  If Plaintiff seeks more immediate relief, he should file a separate, standalone Motion for Temporary
Restraining Order Pursuant to Rule 65(b) of the Federal Rules of Civil Procedure, along with an affidavit
supporting his request for relief and stating the facts that support his request.

                                                   4
return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the

forms were sent, the Clerk shall take appropriate steps to effect formal service on that Defendant,

and the Court will require that Defendant to pay the full costs of formal service, to the extent

authorized by the Federal Rules of Civil Procedure.

       Defendant is ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       In addition, the Clerk of Court is DIRECTED to ADD a Motion for Preliminary Injunction

as a docket entry in CM/ECF based on Plaintiff’s request for this relief in Doc. 15 and 26. The

Clerk is further DIRECTED to FILE Doc. 15, pp. 4-5 and Doc. 26, pp. 5-6 as the Motion for

Preliminary Injunction. If Plaintiff wishes to pursue the Motion, he must file a “Brief in Support

of the Motion for Preliminary Injunction” within thirty (30) days (on or before May 13, 2019).

Failure to do so by this deadline will result in dismissal of the motion without prejudice.

         This motion is REFERRED to United States Magistrate Judge Reona Daly for handling

as soon as practicable, by ordering a response and/or holding a hearing, as necessary, to determine

Plaintiff’s current need for cancer screening and a referral to a specialist for further diagnosis and

treatment or rectal pain and hemorrhoids.

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.



                                                  5
DATED: 4/12/2019

                       s/ STACI M. YANDLE
                       STACI M. YANDLE
                       United States District Judge




                   6
